Exhibit 10.4

 

CONFIDENTIAL

 

RESTRICTED STOCK UNIT AGREEMENT

 

THIS RESTRICTED STOCK UNIT AGREEMENT (this “Agreement”) dated as of
                                 (the “Date of Grant”), is between First
Advantage Corporation, a Delaware corporation (“Company”) having an address at
One Progress Plaza, Suite 2400, St. Petersburg, Florida 33701, and
                                     (“Employee”) having an address set forth on
the signature page hereof, relating to the award of units representing the
Company’s Class A common stock (“Stock”) to Employee pursuant to the Other
Stock-Based Awards provisions (Article XII) of Company’s 2003 Incentive
Compensation Plan (as such may be amended from time to time, the “Plan”).
Capitalized terms used in this Agreement without definition shall have the
meaning ascribed to such terms in the Plan.

 

1. ISSUANCE OF RESTRICTED STOCK UNITS. Company hereby awards to Employee
             Other Stock-Based Awards (the “Restricted Stock Units”). The value
of each Other Stock-Based Award shall be equal to one share of Stock. The award
is subject to adjustment as provided in Section 4.3 of the Plan.

 

2. LAPSE OF RESTRICTIONS.

 

  a. The Restricted Stock Units shall vest and cease to be subject to the
restrictions described herein (“Period of Restriction”), contingent upon the
Employee’s continued employment with the Company as of the date set forth in the
following schedule:

 

Date

--------------------------------------------------------------------------------

   Cumulative Percentage Unrestricted


--------------------------------------------------------------------------------

One Year Anniversary from Date of Grant

   33.3%

Two Year Anniversary from Date of Grant

   66.6%

Three Year Anniversary from Date of Grant

   100%

 

For purposes of the foregoing schedule, amounts shall be rounded down to the
nearest Unit. Units no longer subject to restrictions are referred to herein as
“Unrestricted Stock Units.” Except as provided in Section 2(b) hereof, in the
event that Employee separates from service for any or no reason before all of
the Restricted Stock Units granted hereunder become Unrestricted Stock Units,
Employee shall, upon the date of such termination (the “Termination Date”)
forfeit the Restricted Stock Units. For purposes of this Agreement, the Employee
shall be considered to be in the employment of the Company as long as the
Employee remains an employee of either the Company, or subsidiary corporation
(as defined in Section 424 of the Internal Revenue Code), and separation from
service shall be interpreted consistently with Section 409A of the Code.
Determinations regarding any termination of employment shall be made by the
Committee, and its determination shall be final.

 

1



--------------------------------------------------------------------------------

  b. Notwithstanding Section 2(a), hereof, in the event of the Employee’s death,
Disability, Retirement, or separation from service due to a Board-approved
Reduction-in-Force by the Company, in any case before all of the Restricted
Stock Units granted hereunder become Unrestricted Stock Units, the Restrictions
on the current year unvested installment shall immediately lapse on a pro-rata
basis, based on the number of whole months of Employee’s employment during the
current vesting year divided by 12, and the remaining Restricted Stock Units for
that installment and for the future years unvested installments shall be
forfeited. In addition, the Restrictions shall lapse upon a Change of Control of
the Company (as defined in the Plan) or in the event of Employee’s death.

 

3. RESTRICTION ON TRANSFER. Restricted Stock Units (and any interest therein)
may never be directly or indirectly transferred, pledged, hypothecated, or
otherwise disposed of while they remain Restricted Stock Units. The prohibition
against transfer and the obligation to forfeit and surrender Restricted Stock
Units to the Company upon cessation of employment for any reason (excluding
death, Disability, Retirement, or separation from service due to a
reduction-in-force by the Company) are referred to herein as “Forfeiture
Restrictions”. The Forfeiture Restrictions shall be binding upon and enforceable
against any purported transferee.

 

4. PAYMENT. Payment in respect of the Unrestricted Stock Units shall be made to
the Employee, or his or her estate, as the case may be, in a lump sum on the
date set forth in Employee’s election, provided such election was made prior to
the year of the award and in a manner consistent with Section 409A of the
Internal Revenue Code or, if earlier, 30 days following the Employee’s
separation from service for any reason; provided, however, if Employee is a
“specified employee” within the meaning of Section 409A of the Internal Revenue
Code, no payment based upon the Employee’s separation of service may be made
before the date which is 6 months after the date of separation from service. If
no election with respect to payment was made, payment (other than with respect
to payment based upon separation from service as described in the preceding
sentence) shall be made within 2 1/2 months following the date of vesting as set
forth in Section 2 hereof. The Company may, in its discretion, permit a
subsequent deferral election provided that (i) such election may not take effect
until at least 12 months after the date the election is made, (ii) the payment
with respect to which the election is made must be deferred for a period of not
less than 5 years from the date such payment would otherwise have been paid,
(iii) such election may not be made less than 12 months prior to the date the
payment is scheduled to be paid, and (iv) such election shall comply in all
other respects with Section 409A of the Code.

 

5. FORM OF PAYMENT. Payment may be made, in the Company’s sole discretion, in
shares of Stock, in cash, or partly in shares of Stock and partly in cash. If
paid in cash, the amount of any cash payment for each Unrestricted Stock Unit
shall be equal to the Fair Market Value of a share of Stock on the date of
Payment.

 

2



--------------------------------------------------------------------------------

6. VOTING RIGHTS AND DIVIDENDS. Restricted and Unrestricted Stock Units shall
not be entitled to voting rights. Restricted and Unrestricted Stock Units shall
not be credited with any cash dividends paid with respect to the Stock.

 

7. WITHHOLDING TAXES. Employee shall be advised by the Company as to the amount
of any federal, state, local or foreign income or employment taxes required to
be withheld by the Company on the income resulting from the award or payment of
the Restricted and Unrestricted Stock Units. Employee shall pay any taxes
required to be withheld directly to the Company in accordance with the
provisions of Article XVI of the Plan. Employee understands that no payment with
respect to the Unrestricted Stock Units shall be made unless and until Employee
shall have satisfied any obligation for withholding taxes with respect thereto.

 

8. EMPLOYEE’S INVESTMENT REPRESENTATIONS. Employee represents that, to the
extent Stock is issued in payment for the Unrestricted Stock Units, he (a) is
acquiring shares of Stock for his own account for investment, not on behalf or
for the benefit of any other person, trust, estate, or business organization and
has no intention of distributing such shares of Stock to others in violation of
the Securities Act; (b) has no contract or arrangement with any person to sell
or transfer to them Employee’s shares of Stock; (c) understands that the shares
of Stock cannot be sold or otherwise disposed of in any manner which would
constitute a violation of any applicable federal or state securities laws;
(d) understands the Company may refuse to issue shares of Stock in payment for
the Unrestricted Stock Units if such transfer would constitute a violation of
the Forfeiture Restrictions or, in opinion of counsel satisfactory to the
Company, of any applicable securities laws; and (e) understands that the Company
may give related instructions to the transfer agent in accordance herewith.

 

9. MISCELLANEOUS. This Agreement, together with the Plan, embodies the complete
agreement and understanding between the parties and supersedes and preempts any
prior understandings, agreements, or representations by or among the parties,
written or oral, which may have related to the subject matter hereof in any way,
excepting any permitted deferral election with respect hereto. This Agreement is
intended to bind, inure to the benefit of and be enforceable by Employee and
Company and their respective successors and assigns. In addition to any other
available remedies, the parties will be entitled to specifically enforce their
respective rights hereunder and obtain injunctive relief to enforce or prevent
violations of the provisions hereof.

 

10. GOVERNING LAW. This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of Delaware, without regard
to its conflict of laws rules.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first above written.

 

FIRST ADVANTAGE CORPORATION,

A DELAWARE CORPORATION

By:

   

Name:

   

Title:

   

EMPLOYEE:

Name:

   

Address:

     

 

4